Filed 11/18/14 Marriage of Partida and Corpus CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re the Marriage of ROBERTO CARLOS
PARTIDA and MARIELA CORPUS.
                                                                 D065111
ROBERTO CARLOS PARTIDA,

         Respondent,                                             (Super. Ct. No. ED82332)

         v.

MARIELA CORPUS,

         Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Steven E.

Stone, Judge. Affirmed.

         Mariela Corpus, in pro. per., for Appellant.

         Roberto Partida, in pro. per., for Respondent.


         Mariela Corpus (Mother) appeals from an order modifying a coparenting schedule

with her former husband, Roberto Partida (Father). We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND1

       Mother and Father separated shortly after they married in 2010. Their child was

born in May 2011. In 2012, the court entered an order providing that Mother and Father

would share joint legal custody; the child would reside primarily with Mother; and Father

would have visitation/coparenting rights.

       The next year, one of the parents (unclear from the record which parent) sought to

modify the visitation schedule. The matter was referred to Family Court Services (FCS).

After meeting with the parents, on July 31, 2013, a FCS mediator prepared a modified

parenting plan. The plan reaffirmed that the child would reside primarily with Mother,

but made adjustments in the schedule to provide Father with more time with the child.

Under the new schedule, Father was entitled to custody: (1) on Mondays and Fridays all

day until the evenings; (2) Wednesday mornings through Thursday mornings; and (3)

alternate weekends. The child was to be in Mother's custody at all other times. Both

parents signed the proposed coparenting schedule, reflecting agreement with the new

schedule.

       In their appellate briefs, both parties state that Mother later changed her mind and

disagreed with the new schedule. A second FCS mediation was scheduled to discuss this

issue, but Mother failed to appear at this mediation.


1      Each party provides a statement of facts unsupported by the appellate record. We
disregard these statements. (Gotschall v. Daley (2002) 96 Cal. App. 4th 479, 481, fn. 1.)
We are limited to considering only the facts contained in the designated appellate record.
(People v. Neilson (2007) 154 Cal. App. 4th 1529, 1534.) This record consists of a clerk's
transcript containing two Family Court Services reports, the challenged court order, and
various procedural filings. There is no reporter's transcript.
                                             2
       Father then moved to confirm the FCS stipulated schedule. A court hearing was

held on November 26, 2013. Mother and Father were both present at the hearing. After

the hearing, the court noted that Mother now objected to the FCS stipulated schedule, but

also noted that Mother had failed to appear at the second scheduled mediation. After

considering the FCS plan and the party's arguments, the court confirmed the new

schedule. On December 4, 2013, the court entered a written order adopting the FCS

stipulated plan.

       Mother appeals.

                                      DISCUSSION

       Mother contends the court erred in accepting the modified coparenting schedule

prepared by FCS. She says that the schedule is contrary to her child's best interests and

that it provides too much visitation time for Father. She also argues that the court erred

in refusing to accept that she had a valid excuse for missing the second mediation session.

                           I. General Appellate Law Principles

       Mother is not represented by an attorney in this appeal. However, unrepresented

litigants are held to the same standards as attorneys. (Rappleyea v. Campbell (1994) 8
Cal. 4th 975, 984-985; Kobayashi v. Superior Court (2009) 175 Cal. App. 4th 536, 543.)

       It is a fundamental rule of appellate law that the lower court's ruling is presumed

to be correct. We are required to make all reasonable inferences favoring the court's

order, and affirm the judgment if any possible grounds exist for the trial court to have

reached its factual conclusions. (Gee v. American Realty & Construction, Inc. (2002) 99
Cal. App. 4th 1412, 1416.) As the party seeking reversal, the appellant has the burden to

                                             3
provide an adequate record to overcome the presumption of correctness and show

prejudicial error. (See Aguilar v. Avis Rent A Car System, Inc. (1999) 21 Cal. 4th 121,

132.)

        In this case, Mother did not provide a reporter's transcript of the relevant hearing.

An appellant who challenges an order without supplying a reporter's transcript of the

proceedings cannot prevail on a challenge to the sufficiency of the evidence. (City of

Chino v. Jackson (2002) 97 Cal. App. 4th 377, 385.) Without a reporter's transcript, we

cannot evaluate issues requiring a factual analysis and must presume "the trial court acted

duly and regularly and received substantial evidence to support its findings." (Stevens v.

Stevens (1954) 129 Cal. App. 2d 19, 20; see Pringle v. La Chapelle (1999) 73 Cal. App. 4th
1000, 1003.)

        Additionally, it is the party's duty "to support the arguments in its briefs by

appropriate reference to the record, which includes providing exact page citations."

(Bernard v. Hartford Fire Ins. Co. (1991) 226 Cal. App. 3d 1203, 1205.) An appellant

challenging the factual basis of a court's conclusion must also set forth, discuss, and

analyze all the evidence on that point, both favorable and unfavorable. (See Schmidlin v.

City of Palo Alto (2007) 157 Cal. App. 4th 728, 738.) In her appellate brief, Mother

provided no citations to the factual record or to legal authorities, nor did she discuss

Father's evidence.

               II. Legal Principles Regarding Custody Modification Requests

        A court has broad discretion to modify coparenting/visitation arrangements if the

change is in the child's best interest. (See Chalmers v. Hirschkop (2013) 213 Cal. App. 4th
4
289, 305; In re Marriage of Lucio (2008) 161 Cal. App. 4th 1068, 1080.) "The test is not

whether this court would have made the same order or whether the trial court could have

reasonably made some other order, but 'whether the trial court could reasonably have

concluded that the order in question advanced the "best interest" of the child.'

[Citation.]" (Lester v. Lennane (2000) 84 Cal. App. 4th 536, 595.) We may not reverse

the court's best-interests determination unless the court's decision was " ' "arbitrary,

capricious, or patently absurd." ' " (In re Stephanie M. (1994) 7 Cal. 4th 295, 318.)

                                        III. Analysis

       In her appellate brief, Mother argues that she "felt as if her needs and wants were

not met nor taken into consideration" in the July 2013 FCS report. She argues that she

was "pressured" to sign the report, and that the court should have accepted her

explanation as to why she missed the second FCS mediation. She also argues that her

child should not spend so much time with Father because the child does not want to do

so.

       These arguments do not show reversible error. We have reviewed the FCS report

and the coparenting schedule. On its face, the schedule appears to be fair and equitable.

Under established appellate rules, we are required to presume that the court considered

Mother's arguments and challenges to the stipulated plan, but rejected those arguments

and found the FCS schedule to be in the child's best interest. Without a transcript of the

hearing, we presume substantial evidence supported the court's determinations.

       Mother argues that Father is not a suitable parent to have custody of the child for

substantial periods. In so doing, she is essentially requesting that we reweigh the facts

                                              5
and reach different conclusions than did the trial court. An appeal is not a second trial.

The role of an appellate court is limited to determining whether the evidence supports the

court's findings and/or whether the court made any legal errors. In performing this

review, we cannot reweigh the evidence. (Schild v. Rubin (1991) 232 Cal. App. 3d 755,

762.) When considering a claim that the evidence does not support the court's ruling,

"[w]e resolve all factual conflicts and questions of credibility in favor of the prevailing

party and indulge in all legitimate and reasonable inferences to uphold the finding of the

trial court if it is supported by substantial evidence which is reasonable, credible and of

solid value." (Ibid.)

       Under these principles, Mother's assertion that there are facts supporting a

different parenting plan does not show error. Even if there is conflicting evidence, we are

bound by the court's resolution of those conflicts and are bound by the court's factual

conclusion that a particular custody arrangement is in the child's best interests. (See

Howard v. Owens Corning (1999) 72 Cal. App. 4th 621, 630-631.)

       Mother additionally argues that after attempting the new schedule for five months,

it has not worked out and it is difficult for her and the child. She complains that the child

spends much of Father's custody time with Father's parents and others, rather than with

Father. She also argues that Father has repeatedly called law enforcement to check on

Mother's home and makes negative comments about Mother, and that this conduct

"disrupts the peace." Mother also says there is a strong "possibility that [Father] took [the

child] out of San Diego without notifying [Mother] [and] this goes against the court

orders and [Father's] actions should be punished."

                                              6
       For the reasons discussed above, these factual arguments are not a basis for

reversing the court's order. Additionally, many of these arguments appear to concern

events occurring after the court's order. These post-order events are not before us.

Matters occurring after entry of the appealed order are not reviewable. (Truong v.

Nguyen (2007) 156 Cal. App. 4th 865, 882; In re Marriage of Folb (1975) 53 Cal. App. 3d
862, 877, disapproved on other grounds in In re Marriage of Fonstein (1976) 17 Cal. 3d
738, 749, fn. 5.) Our review of an order is generally limited to the record before the court

at the time the order was entered. (Vons Companies, Inc. v. Seabest Foods, Inc. (1996)

14 Cal. 4th 434, 444, fn. 3.)

       The family court remains the appropriate forum in which to raise any subsequent

developments pertaining to the child's best interests. "This rule preserves an orderly

system of appellate procedure by preventing litigants from circumventing the normal

sequence of litigation." (Reserve Insurance Co. v. Pisciotta (1982) 30 Cal. 3d 800, 813.)

                                      DISPOSITION

       Order affirmed. Appellant to bear respondent's costs on appeal.



                                                                    HALLER, Acting P. J.

WE CONCUR:



O'ROURKE, J.



AARON, J.

                                             7